              Case 2:20-cv-00939-MJP Document 35 Filed 03/23/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          TALVEER GILL,                                    CASE NO. C20-939 MJP

11                                 Plaintiff,                ORDER DENYING MOTION TO
                                                             COMPEL;
12                  v.
                                                             STRIKING MOTION TO SEAL
13          ALEJANDRO MAYORKAS, et al.,

14                                 Defendants.

15

16          THIS MATTER comes before the Court upon Plaintiff’s Motion to Seal (Dkt. No. 22)

17   and Motion to Compel (Dkt. Nos. 23, 24). Having read the Motions, the Responses (Dkt. Nos.

18   27, 31), the Reply (Dkt. No. 32), and the related record, the Court concludes the Parties have not

19   complied with the requirements for filing a motion to seal under Local Rule 5(g)(3) or the meet

20   and confer requirement outlined in Local Rule 37(a)(1) and therefore STRIKES the Motion to

21   Seal and DENIES the Motion to Compel.

22   //

23   //

24


     ORDER DENYING MOTION TO COMPEL; - 1
                Case 2:20-cv-00939-MJP Document 35 Filed 03/23/21 Page 2 of 4




 1                                                    Discussion

 2           A. Motion to Seal

 3           A motion to seal must include “a certification that the party has met and conferred with all

 4   other parties in an attempt to reach agreement on the need to file the document under seal, to

 5   minimize the amount of material filed under seal, and to explore redaction and other alternatives to

 6   filing under seal.” LCR 5(g)(3). Further, “a specific statement of the applicable legal standard and

 7   the reasons for keeping a document under seal, including an explanation of: i. the legitimate private

 8   or public interests that warrant the relief sought; ii. the injury that will result if the relief sought is not

 9   granted; and iii. why a less restrictive alternative to the relief sought is not sufficient.” Id. Plaintiff’s

10   motion to seal includes none of this information. And although Plaintiff moves to seal

11   information regarding “the existence” of “specific agency databases,” he has filed a motion with

12   redactions covering far more information. (See Dkt. No. 24.) The Government’s response

13   provides little additional information, advising the Court that the redacted material is “law

14   enforcement sensitive” and “generally not known to the public or not appropriate for public

15   disclosures.” (Dkt. No. 27 at 2.) Having reviewed the brief in its entirety, the Court finds that

16   the redactions are overbroad, and not specifically tailored to shield sensitive information.

17   Therefore, the Court STRIKES the Motion without prejudice. The Parties may file a Stipulated

18   Motion to Seal and a redacted motion to compel that conform with the requirements of the Local

19   Rules within 14 days of the date of this Order.

20           B. Motion to Compel

21             Under Local Rule 37(a)(1), “[a]ny motion for an order compelling disclosure or

22   discovery must include a certification, in the motion or in a declaration or affidavit, that the

23   movant has in good faith conferred or attempted to confer with the person or party failing to

24   make disclosure or discovery in an effort to resolve the dispute without court action.” Plaintiff’s


     -2
               Case 2:20-cv-00939-MJP Document 35 Filed 03/23/21 Page 3 of 4




 1   motion to compel did not include such a certification. And although Plaintiff contends the

 2   Parties have satisfied the meet and confer requirement, the Parties only discussed Plaintiff’s

 3   pending motion to compel on the phone once, and that was several weeks after Plaintiff filed the

 4   motion. (See Dkt. No. 33, Declaration of Jason E. Ankeny, ¶ 8.). Plaintiff also cites several

 5   emails between the Parties, but “[a] good faith effort to confer with a party or person not making

 6   a disclosure or discovery requires a face-to-face meeting or a telephone conference.” LCR

 7   37(a)(1). The conference requirement is not simply a matter of form, rather “it facilitates a

 8   narrowing of the issues before they are presented to the Court.” Bennett v. Homeq Servicing

 9   Corp., No. C06-874MJP, 2007 WL 3010427, at *1 (W.D. Wash. Oct. 12, 2007).

10          Finding, therefore, that Plaintiff has failed to satisfy the meet and confer requirement and

11   that a good faith effort to resolve the Parties’ conflict regarding the administrative record may

12   prove fruitful, the Court ORDERS the Parties to meet and confer within ten (10) days of the date

13   of this Order. The Parties shall then file an expedited joint motion pursuant to LCR 37(a)(2),

14   with (1) a certification that they have complied with the conference requirement; (2) a brief,

15   one-page description of any issues the Parties were unable to resolve, and (3) the briefing on

16   Plaintiff’s motion to compel, if necessary.

17                                                 Conclusion

18          Finding that neither Plaintiff’s Motion to Seal nor Motion to Compel comply with the

19   requirements of the Local Rules, the Court:

20          (1) STRIKES the Motion to Seal (Dkt. No. 22) without prejudice. The Parties may file

21              an amended Motion to Seal within 14 days of the date of this Order;

22          (2) DENIES the Motion to Compel (Dkt. Nos. 23, 24) without prejudice and ORDERS

23              the Parties to meet and confer within ten (10) days of the date of this ORDER. The

24


     -3
            Case 2:20-cv-00939-MJP Document 35 Filed 03/23/21 Page 4 of 4




 1           Parties may then file an expedited joint motion pursuant to LCR 37(a)(2) that

 2           includes the following:

 3               a.   a certification that they have complied with the conference requirement;

 4               b. a brief, one-page description of any issues the Parties were unable to resolve

 5               c. the briefing on Plaintiff’s motion to compel, if necessary.

 6
          The clerk is ordered to provide copies of this order to all counsel.
 7
          Dated March 23, 2021.
 8

 9

10
                                                        A
                                                        Marsha J. Pechman
                                                        United States Senior District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     -4
